ESCROW AGREEMENT
 
THIS AGREEMENT dated as of this 17th day of May, 2007
 
BETWEEN:
 

 
BLACKSANDS PETROLEUM, INC., a corporation incorporated under the laws of Nevada,
 
 
(the “Lender”)
 
 
- and -
 
 
ACCESS ENERGY, INC., a corporation incorporated under the laws of Ontario,
 
 
(the “Borrower”)
 
 
- and -
 
 
FRASER MILNER CASGRAIN LLP, a limited liability partnership existing under the
laws of the Province of Alberta,
 
 
(the “Escrow Agent”).

 
RECITALS:
 
1.
The Lender and the Borrower are negotiating the terms and conditions of an
investment by the Lender in the Borrower (the “Investment”) such that the
Borrower will issue and the Lender will acquire shares of the Borrower’s common
stock that will total approximately 75% of the Borrower’s issued and outstanding
common stock immediately after the Investment and related transactions;

 
2.
The Borrower and the Buffalo River Dene Development Corporation (“BRDDC”) have
executed a joint venture agreement (the “JVA”) which, by its terms, creates no
legal rights or obligations for either party;

 
3.
It is a condition of any Investment that the JVA be amended (the “Amendment”) to
become enforceable upon both the Borrower and the BRDDC and to grant the
Borrower exclusive rights (the “Exclusive Rights”) to explore and develop the
oil and gas reserves described in the JVA;

 
4.
The Borrower wishes to borrow C$250,000 from the Lender as working capital (the
“Loan”), a condition of which is BRDDC agreeing to the Amendment;

 

--------------------------------------------------------------------------------


 
5.
The Lender is willing to make the Loan, subject to the terms and conditions of a
loan agreement (the “Loan Agreement”) and promissory note (the “Note”);

 
6.
The parties hereto other than the Escrow Agent (the “Parties”) desire to
establish the terms and conditions pursuant to which an escrow account will be
established and maintained; and

 
7.
The foregoing recitals are made by the Parties;

 
NOW THEREFORE in consideration of the premises and mutual agreements hereinafter
set out and of other consideration (the receipt and sufficiency of which are
acknowledged by each party), the parties agree as follows:
 
1.
Interpretation

 

 
(a)
Defined Terms

 
All capitalized terms not defined in this Agreement shall have the meanings
assigned to them in the Loan Agreement.
 

 
(b)
Governing Law

 
This Agreement shall be construed, interpreted and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the Province of
Ontario and the laws of Canada applicable therein.
 

 
(c)
Calculation of Time

 
In this Agreement, a period of days shall be deemed to begin on the calendar day
of the event which began the period and ends at 5:00 p.m. (Toronto time) on the
last day of the period. A “Business Day” means any day which is not: (i) a
Saturday, or Sunday; or (ii) a day observed as a holiday under a law of the
Province of Ontario or a federal law of Canada applicable in the Province of
Ontario. If any period of time is to expire hereunder on any day that is not a
Business Day, the period shall be deemed to expire at 5:00 p.m. (Toronto time)
on the next succeeding Business Day. If any act (including the giving of notice)
is otherwise required by the terms hereof to be performed on a day which is not
a Business Day, such act shall be valid if performed on the next succeeding
Business Day.
 

 
(d)
Waiver of Rights

 
Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement shall be effective only if it is in writing and signed by the
party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any party to exercise,
and no delay in exercising, any right under this Agreement shall operate as a
waiver of such right. No single or partial exercise of any such right shall
preclude any other or further exercise of such right or the exercise of any
other right.
 
2

--------------------------------------------------------------------------------


 

 
(e)
Amendments

 
This Agreement may be amended only with the written consent of the Lender, the
Borrower and the Escrow Agent.
 

 
(f)
Severability

 
Any provision in this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 

 
(g)
Entire Agreement

 
This Agreement constitutes the entire understanding and agreement of the parties
with respect to the subject matter of this Agreement and supersedes all prior
agreements or understandings, written or oral, between the parties with respect
to the subject matter hereof.
 

 
(h)
Number and Gender

 
In this Agreement, unless the context requires otherwise, words in one gender
include all genders and words in the singular include the plural and vice versa.
 

 
(i)
Heading and Sections

 
The division of this Agreement into Sections or Subsections and other
subdivisions, the inclusion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement. The
headings in the Agreement are not intended to be full or precise descriptions of
the text to which they refer.
 
2.
Delivery of BRDDC Documents

 
A Direction (as defined below) will only be executed by the Lender upon the
delivery to Lender of the following duly executed documents (collectively, the
“BRDDC Documents”) acceptable in form and substance to Lender in its sole
discretion:
 

 
(i)
A duly executed copy of the Amendment;

 

 
(ii)
A certificate from an officer of BRDDC attesting to the due authorization of the
JVA and the Amendment together with the authorizing resolutions and other
evidence of due authorization;

 
3

--------------------------------------------------------------------------------


 

 
(iii)
A certificate from an officer of BRDDC attesting to the final form of the JVA
and the Amendment and the validity of execution thereof;

 

 
(iv)
A certificate from a representative of BRDDC attesting to the incumbency of the
certifying officer; and

 

 
(v)
Opinions of counsel to BRDDC and Borrower in such form and substance as would be
generally expected in a transaction of this nature drafted in accordance with
U.S. best practices;

 
3.
Deposit of Escrowed Property

 

 
(a)
Escrowed Funds

 
The Lender shall deposit with the Escrow Agent C$250,000 (the “Escrowed Funds”)
with the Escrow Agent by way of wire transfer to the wire transfer details set
out in Schedule “A” hereto. The Escrowed Funds shall continue to be held by the
Escrow Agent and released by the Escrow Agent solely in accordance with the
terms of this Agreement.
 

 
(b)
Loan Documents

 
Simultaneously with the execution of this Agreement, the Lender and Borrower
shall deposit with the Escrow Agent executed copies of the Loan Agreement and
Note. The Loan Agreement and the Note together shall be known as the “Loan
Documents.” The Loan Documents shall continue to be held by the Escrow Agent and
released by the Escrow Agent solely in accordance with the terms of this
Agreement.
 

 
(c)
Acknowledgement

 
The Escrow Agent acknowledges receipt of the Loan Documents and will acknowledge
receipt of the Escrowed Funds, promptly upon receipt of same in its account, and
thereafter agrees to continue to hold and to release the Escrowed Funds and the
Loan Documents in accordance with the provisions of this Agreement.
 
4.
Release from Escrow

 
(a) Release on Joint Direction
 
If, at any time prior to the Expiry Date (as hereinafter defined), the Escrow
Agent receives an executed joint written direction (the “Direction”) in the form
attached hereto as Schedule “B” executed on behalf of the Borrower and the
Lender then the Escrow Agent is hereby irrevocably directed to release the
Escrowed Funds to the Borrower immediately by wire transfer as set out in the
Direction and to release the Loan Documents immediately by providing the Loan
Documents to the Lender. Lender’s execution of a Direction shall be within its
sole discretion.
 
4

--------------------------------------------------------------------------------


 

 
(b)
Absence of Authorization to Release from Escrow

 
If at 5:00 p.m. (Toronto time) on June 1, 2007 or such later date as the Parties
may agree in writing (and deliver such writing to the Escrow Agent) prior to
such date and time (the “Expiry Date”), the Escrow Agent has not received an
executed Direction, the Escrow Agent is hereby irrevocably directed to return
the Escrowed Funds to the Lender and to destroy the Loan Documents.
 
5.
The Escrow Agent

 

 
(a)
General

 
The Escrow Agent shall be fully protected in acting upon any direction,
instrument, certificate or paper in good faith believed by it to be genuine and
signed by the proper person or persons, and the Escrow Agent shall be under no
duty to make investigations or inquiry as to any statements contained in any
such writing but may accept the same as conclusive evidence of the truth and
accuracy of the statements therein contained.
 

 
(b)
Indemnity

 
The Parties will (in addition to any right of indemnity by law given to the
Escrow Agent) indemnify and hold the Escrow Agent as well as the Escrow Agent’s
partners, employees and agents harmless against any and all liabilities, losses,
claims, damages, penalties, actions, suits, demands, costs and expenses,
including without limiting the foregoing, reasonable legal fees and expenses,
arising from or in connection with any actions or omissions which the Escrow
Agent takes as escrow agent under this Agreement, provided that such action or
omission is taken in good faith and without negligence or is taken on advice and
instructions given to the Escrow Agent by the representatives of both Parties.
In no case shall the Parties be liable under this Section 4(b) with respect to
any claim against the Escrow Agent unless both Parties are notified by the
Escrow Agent, in writing, of the written assertion of a claim against the Escrow
Agent, promptly after the Escrow Agent has received any such written assertion
of a claim or shall have been served with a summons or other legal process,
giving information as to the basis of the claim. The Parties shall undertake the
investigation and defence of any such claim and the Escrow Agent shall have the
right to retain other counsel, at the expense of the Escrow Agent, to act on its
behalf, provided that if the Escrow Agent reasonably determines that a conflict
of interest exists which makes the representation by counsel chosen by the
Parties not advisable, the reasonable fees and disbursements of such other
counsel by the Parties.
 
Notwithstanding any other provision of this Agreement this indemnity shall
survive the removal or resignation of the Escrow Agent in connection with any
and all of its duties and obligations under this Agreement and the termination
of this Agreement.
 
5

--------------------------------------------------------------------------------


 

 
(c)
Counsel

 
The Escrow Agent may employ such counsel and advisors as it may reasonably
require for the purpose of discharging its duties under this Agreement and the
Escrow Agent may act and shall be protected in acting in good faith on the
opinion or advice or other information obtained from any such counsel or advisor
in relation to any matter arising under this Agreement.
 

 
(d)
Replacement of Escrow Agent

 
The Escrow Agent may resign and be discharged from all further duties under this
Agreement by giving 14 days’ notice in writing of its resignation to the
Parties. The Parties may at any time on 14 days’ notice in writing, signed by
both of the Parties remove the Escrow Agent and appoint a new escrow agent in
its place. In the event of the Escrow Agent resigning or being removed or
becoming incapable of acting under this Agreement, the Parties shall forthwith
appoint a new escrow agent and any escrow agent so appointed may resign and
shall be subject to removal in the same manner as was the original Escrow Agent.
In the case of the appointment of a new Escrow Agent under this Agreement, the
predecessor Escrow Agent shall transfer the Escrowed Funds and the Loan
Documents to the new Escrow Agent duly appointed and shall thereupon be released
from any further duties under this Agreement. Upon its appointment, the new
Escrow Agent shall be vested with the same powers, rights, duties and
responsibilities as if it had originally been named in this Agreement as Escrow
Agent, without any further assurance, conveyance, act or deed.
 
6.
General

 

 
(a)
Notice

 
Any notice or other communication or writing required or permitted to be given
under this Agreement or for the purposes of this Agreement (a “Notice”) shall be
sufficiently given if delivered personally or if transmitted by facsimile
transmission (with original to follow by mail):



 
(i)
if to the Lender at:



Blacksands Petroleum, Inc.
Suite 1250, 645 7th Avenue SW
Calgary, Alberta
Canada T2P 4G8
Attention: Darren Stevenson
Fax No.: (604) 262-8100
 
6

--------------------------------------------------------------------------------




With a copy to:


Gottbetter & Partners, LLP
488 Madison Avenue, 12 floor
New York, NY 10022


Attention: Adam S. Gottbetter
Fax No.: 212-400-6901



 
(ii)
if to the Borrower at:



Access Energy, Inc.
Suite 2700, 401 Bay Street
Toronto, Ontario M5H 2Y4
Canada


Attention: Paul Parisotto
Fax No. 416-359-7801


With a copy to:


Fraser Milner Casgrain LLP
1 First Canadian Place
100 King Street West
Suite 3900
Toronto, Ontario
M5X 1B2


Attention:  John Sabine
Fax No.:  (416) 863-4592



 
(iii)
if to the Escrow Agent to it at:



Fraser Milner Casgrain LLP
1 First Canadian Place
100 King Street West
Suite 3900
Toronto, Ontario
M5X 1B2


Attention:  John Sabine
Fax No.:  (416) 863-4592
 
or at such other address as the party to whom such notice is to be given shall
have last notified the party giving the same in the manner provided in this
Section. Any notice so delivered shall be deemed to have been given and received
on the day it is so delivered at such address, provided that if such day is not
a Business Day then the notice shall be deemed to have been given and received
on the Business Day next following the day it is so delivered. Any notice so
transmitted by facsimile transmission shall be deemed to have been given and
received on the day of its confirmed transmission (as confirmed by the
transmitting medium), provided that if such day is not a Business Day then the
notice shall be deemed to have been given and received on the Business Day next
following such day.
 
7

--------------------------------------------------------------------------------


 

 
(b)
Assignment

 
Subject to the foregoing, this Agreement may not be assigned by any party
without the written consent of the other parties. This Agreement shall enure to
and be binding upon the successors and permitted assigns of the parties.
 

 
(c)
Termination

 
This Agreement shall terminate when the Escrowed Funds and the Loan Documents
have been released in accordance with the terms of this Agreement. Sections 4
(a), (b), (c) and (d) of this Agreement shall survive the termination of this
Agreement.
 

 
(d)
Further Assurances

 
Each Party shall from time to time execute and deliver or cause to be executed
and delivered all such further documents and instruments and do or cause to be
done all further acts and things as the other Party may reasonably require as
being necessary or desirable in order to effectively carry our or better
evidence or perfect the full intent and meaning of this Agreement or any
provision hereof.
 

 
(e)
Counterparts

 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and each of which together shall constitute one and the same
instrument. To evidence its execution of an original counterpart of this
Agreement, a Party may send a copy of its original signature on the execution
page hereof to the other Party by facsimile transmission or email of a .pdf file
and such transmission shall constitute delivery of an executed copy of this
Agreement to the receiving Parties as of the date of receipt thereof by the
receiving Party.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF this Agreement has been duly executed by the parties hereto.
 

        BLACKSANDS PETROLEUM, INC.  
   
   
    By:  
/s/ Darren R. Stevenson
 

--------------------------------------------------------------------------------

Name: Darren R. Stevenson   Title: President


  I have the authority to bind the corporation.             ACCESS ENERGY, INC.
 
   
   
    By:   /s/ Paul Parisotto  

--------------------------------------------------------------------------------

Name: Paul Parisotto
Title: President
       

  I have the authority to bind the corporation.               FRASER MILNER
CASGRAIN LLP  
   
   
    By:   /s/ Fraser Milner Casgrain LLP    

--------------------------------------------------------------------------------

Name: Fraser Milner Casgrain LLP
 
              I have authority to bind the partnership  
 
   

 
9

--------------------------------------------------------------------------------



SCHEDULE A
 
Correspondent Bank
Wachovia Bank N.A.
New York, New York
 
ABA #026005092
 
Swift #PNBPUS3NNYC
     
Account with:
Bank of Montreal
Swift #BOFMCAM2
 
International Banking H.O., Montreal
 
Account
#00024602240
Beneficiary:
Fraser Milner Casgrain Trust

 
10

--------------------------------------------------------------------------------


 
JOINT WRITTEN INSTRUCTIONS
 
The undersigned have executed an escrow agreement (“Escrow Agreement”), dated
May 16, 2007, by and among Blacksands Petroleum, Inc., Access Energy, Inc. and
Fraser Milner Casgrain LLP as escrow agent. Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Escrow Agreement.


The undersigned hereby direct the Escrow Agent to release the Escrowed Funds to
the Borrower.


The undersigned hereby direct the Escrow Agent to release the Loan Documents to
the Lender.


Dated: May ___, 2007
 
 

BLACKSANDS PETROLEUM, INC.     ACCESS ENERGY, INC.                              
  By:         By:        

--------------------------------------------------------------------------------

Name: Darren R. Stevenson        

--------------------------------------------------------------------------------

Name: Paul Parisotto
   
Title: President
       
Title: President
                                By:                  

--------------------------------------------------------------------------------

Name:
Title: Director
         

 
11

--------------------------------------------------------------------------------



